SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 1,2009 CCO Holdings, LLC CCO Holdings Capital Corp. (Exact name of registrants as specified in their charters) (Debtors - In - Possession as of March 27, 2009) Delaware Delaware (State or Other Jurisdiction of Incorporation or Organization) 333-112593 86-1067239 333-112593-01 20-0257904 (Commission File Number) (I.R.S. Employer Identification Number) 12405 Powerscourt Drive St. Louis, Missouri 63131 (Address of principal executive offices including zip code) (314) 965-0555 (Registrants' telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 REGUALTION FD. On March 27, 2009, Charter Communications, Inc. (the “Company”), the indirect parent company of CCO Holdings, LLC and CCO Holdings Capital Corp. (collectively, the "Registrants"),and certain of its subsidiaries filed voluntary petitions in the United States Bankruptcy Court for the Southern District of New York(the “Bankruptcy Court”)seeking relief under the provisions of Chapter 11 of Title 11 of the United States Code.In connection with the chapter 11 cases, the Company has made information available on its website (www.charter.com under the “Investor and News Center” tab), including a revised plan of reorganization and a revised disclosure statement both filed with the Bankruptcy Court on May 1, 2009, describing the terms of the plan of reorganization and other information concerning the Company and the Registrants. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, CCO Holdings, LLC and CCO Holdings Capital Corp. have duly caused this Current Report to be signed on their behalf by the undersigned hereunto duly authorized. CCO HOLDINGS, LLC Registrant By: CHARTER COMMUNICATIONS, INC., Sole Manager Dated: March 1, 2009 By:/s/ Eloise E. Schmitz Name: Eloise E. Schmitz Title: Chief Financial Officer (Principal Financial Officer) CCO HOLDINGS CAPITAL CORP. Registrant Dated: March 1, 2009 By:/s/ Eloise E. Schmitz Name: Eloise E. Schmitz Title: Chief Financial Officer (Principal Financial Officer)
